Case: 07-40518     Document: 00511206832          Page: 1    Date Filed: 08/17/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 17, 2010
                                     No. 07-40518
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ALICIA ARIZPE-DUQUE,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                             USDC No. 5:06-CR-1626-1


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
        Alicia Arizpe-Duque (Arizpe) appeals her guilty plea conviction for
conspiracy to hostage taking in violation of 18 U.S.C. § 1203(a). Arizpe argues
for the first time on appeal that her guilty plea was unknowing and involuntary
because the magistrate judge failed to comply with Federal Rule of Criminal
Procedure 11 in various respects, including by failing to address her personally
in order to determine whether her guilty plea was voluntary and not the result
of force, threats, or promises apart from plea agreement; by failing to explain the

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 07-40518     Document: 00511206832 Page: 2           Date Filed: 08/17/2010
                                  No. 07-40518

district court’s obligation to calculate the applicable guidelines range and to
consider that range, possible departures under the Sentencing Guidelines, and
other sentencing factors under 18 U.S.C. § 3553(a); and by failing to address her
personally and to determine whether she understood the provisions of the appeal
waiver or of the waiver of the right to raise issues on collateral review.
      Our review is for plain error. See United States v. Vonn, 535 U.S. 55, 59
(2002). To show plain error, Arizpe must show a forfeited error that is clear or
obvious and that affects her substantial rights. See Puckett v. United States, 129
S. Ct. 1423, 1429 (2009). If she makes such a showing, we have the discretion
to correct the error but only if it seriously affects the fairness, integrity, or public
reputation of judicial proceedings. See id. In evaluating whether an alleged
Rule 11 violation affects a defendant’s substantial rights, we look to whether, in
light of the entire record, there exists a “reasonable probability that, but for the
error, [s]he would not have entered the plea.” United States v. Dominguez
Benitez, 542 U.S. 74, 83 (2004).
      Arizpe has not shown and the record does not indicate that, but for the
alleged Rule 11 errors, she would not have pleaded guilty. See id. Moreover,
because Arizpe acknowledged that she reviewed and signed the plea agreement,
which contained the waiver of direct and collateral relief with respect to her
conviction and sentence, she will be held to the bargain to which she agreed,
even though the district court did not specifically admonish her concerning the
waiver. See United States v. McKinney, 406 F.3d 744, 746 (5th Cir. 2005). The
district court’s judgment is AFFIRMED.




                                           2